Exhibit NEWS FOR RELEASE: 8:00 a.m. ET, Tuesday, August 5, 2008 Charter Reports Second Quarter Financial and Operating Results Charter drives margin expansion and healthy ARPU growth in the second quarter St. Louis, Missouri – August 5, 2008 – Charter Communications, Inc. (NASDAQ: CHTR) (along with its subsidiaries, the “Company” or “Charter”) today reported its second quarter and six-month 2008 financial and operating results. · Second quarter revenues of $1.623 billion grew 8.9% year-over-year on a pro forma1 basis and 8.3% on an actual basis primarily driven by increases in telephone and high-speed Internet (HSI) revenues. · Second quarter adjusted EBITDA2 of $591 million increased 10.1% year-over-year on a pro forma basis and 9.4% on an actual basis. · Second quarter adjusted EBITDA margin of 36.4% increased 40 basis points year-over-year on a pro forma basis. · Total ARPU3 for the quarter increased 12.2% year-over-year to $104.35, driven by increased sales of The Charter BundleTM, advanced services growth and upgrading customers to higher service tiers. · Revenue generating units (RGUs) increased 6.4% year-over-year, with 98,900 net additions during the second quarter of “Our solid financial performance in the second quarter is a result of our consistent strategies to increase bundled penetration, enhance products and services, and improve the customer experience,” said Neil Smit, President and Chief Executive Officer. “Our priorities are to deliver healthy financial growth, leverage infrastructure investments and capture new growth opportunities.” 1 Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2 Adjusted EBITDA is defined in the “Use of Non-GAAP Financial Metrics” section and is reconciled to net cash flows from operating activities in the addendum of this news release. 3 Average revenue per basic customer. 1 Key Operating Results All of the following customer growth and ARPU statistics are presented on a pro forma basis. Charter added a net 98,900 RGUs during the second quarter of 2008. As of June 30, 2008,
